Citation Nr: 1136138	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a head injury resulting in seizure disorder, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to February 1959, and from April 1959 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2008.  A transcript of the hearing is of record. 

On appeal in April 2010, the Board remanded the case for additional development.  For the reasons explained below, it is again necessary to remand this case for further development. 

In the April 2010 decision, the Board granted a 70 percent evaluation for PTSD (also claimed as dementia and depression) for the period prior to April 28, 2006 and from June 1, 2006.  The appeal with regard to the denial of service connection for actinic keratosis was satisfied with a grant of the benefit sought in a November 2010 decision by the Appeals Management Center (AMC).  There remains no question for the Board to consider with regard to either PTSD or actinic keratosis. 

In December 2010, the Veteran's wife requested that she be named his fiduciary.  In February 2011, the AMC found the Veteran to be incompetent to handle his financial affairs.  However, a fiduciary has not yet been appointed, and there is no VA Form 21-592 (Request for Appointment of a Fiduciary, Custodian, or Guardian) in the claims file.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In addition, the Veteran's representative's June 2011 Brief raises a claim for entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another or housebound status.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded in April 2010, but under the circumstances, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for a head injury resulting in seizure disorder, including as secondary to service-connected PTSD.

Service treatment records (STRs) show that the Veteran did have a concussion in service.  A January 1957 treatment record shows that the Veteran was hospitalized for nine days after fracturing his right tibia.  He did not remember how he was injured.  An undated report of medical history reveals that the Veteran had headaches, dizziness, and fainting spells after a concussion in 1957.  The clinician noted that the Veteran was "okay now" and that this condition was not considered disabling.  

A January 2002 private treatment record from Dr. CSD shows that the Veteran had been experiencing "episodic alteration in levels of consciousness" for 1-2 years.  He had been seizure-free for five months with medication.  The diagnosis was partial complex seizure disorder.  

A May 2002 private treatment record from Dr. DRS states that he was "a little uneasy with this being an acquired partial complex seizure disorder of only three years duration."  The doctor noted the in-service head injury and the Veteran's report that he was knocked unconscious, but was "supposedly okay afterwards."  A neurological examination and an MRI of the brain were normal.  The diagnosis was partial complex seizure disorder, etiology unclear.  

In September 2003, the Veteran reported that he had not had any seizures while on anticonvulsant medication.  An MRI was normal.  The diagnosis was partial complex seizure disorder with secondary generalization controlled.

In September and October 2004, the Veteran complained of memory decline.  He also reported a "presyncopal feeling," which Dr. DRS noted might be caused by bradyarrhythemia or cardiac arrthymia.  An October 2004 MRI was "essentially normal" with slight asymmetric atrophy in the anterior left temporal lobe.  The diagnoses included partial complex seizures disorder, controlled, and early dementia, etiology to be determined.  

A January 2005 VA mental health note contains a diagnosis of dementia associated with convulsive disorder.

In March 2005, the Veteran was treated by the VA after a single syncopal episode that resulted in a fall.  He reportedly had been getting dizzy on and off for weeks, but had not previously lost consciousness or collapsed.  This episode was different than the seizures he had had in the past.  The previous seizures were "more like absence seizures, where he would just 'space out for a few minutes.'"  Although the anticonvulsant medication was noted to be therapeutic, the Veteran reported that the seizures were occurring more frequently.  The assessment included syncope with history of dementia and seizure disorder.  The clinician wrote "multiple possible etiologies ++orthostasis" and "cardiogenic v. neurogenic v. vaso-vagal v. seizure v. other."  He noted that the reported episode "does not sound like seizure."  He further noted that medication the Veteran took for a bladder condition was well known for problems with orthostasis, and suggested another alternative.  

In April 2005, the Veteran fell down after his legs gave out.  He complained of severe bilateral lower extremity weakness.  The Veteran was admitted to a VA hospital for evaluation.  A neurological examination showed 2/5 bilateral lower extremity strength.  Sensation was intact throughout and reflexes were symmetrical.  The assessment included (1) "bilateral lower extremity weakness, unclear etiology, possible medication related, primary bilateral motor process would be unusual", and (2) ataxia/dizziness.

Mental health treatment notes from this hospitalization show that the Veteran's seizure medication level had been decreased, which apparently resulted in several seizures.  The clinician diagnosed syncopal episode versus seizure.  However, another note contains diagnoses of "syncope - possible medication etiology" and seizures.  The Veteran was instructed to continue taking his seizure medication.  His dizziness and syncope eventually resolved, but he remained mildly orthostatic.  A few days later, the assessment was (1) syncope with history of dementia and seizure, unlikely cardiac causes, may be from neurontin, and (2) seizure disorder.  Upon discharge, the diagnosis included new onset ataxia ++ orthostasis, etiology uncertain, possible chronic atrophis changes, remote history of alcohol abuse, progressive dementia, etc; and (2) seizures disorder stable.  The neurologist wrote "staring episodes most likely complex partial seizures from post traumatic causes.  History falling suspicious for postural hypotension.  Minor postural blood pressure loss of 20 mm from sitting to standing."  He recommended that the seizure medication be continued.

An April 2005 post-discharge neuropsychology consult indicates that test results were consistent with a cognitive disorder, etiology uncertain, that appeared likely related to the Veteran's seizure disorder.  The clinician indicated that the Veteran's psychiatric difficulties could not completely account for his impairments, but may be the cause of his fluctuating level of mental status.

A September 2005 VA neuropsychology consultation note shows that the Veteran's seizures consisted of staring episodes.  They occurred 2-3 times per day, but had occurred up to 4-5 times per day.  He had attributed them to PTSD prior to the diagnosis of seizures.  Testing results were consistent with a cognitive disorder for which the etiology was uncertain, but which "appear[ed] likely to be related to the veteran's seizure disorder." 

The Veteran was admitted from April 28, 2006 to May 26, 2006 for inpatient mental health treatment for PTSD, increased depression, and suicidal ideation with plan.  Several seizures were noted within the first few days of his admission, although they appeared to lessen with oxygen at night.  A neurologist diagnosed "complex partial seizures, short and without secondary convulsive activity, dementia, post ictal fatigue which depresses this patient with dementia.  Sleep apnea which may aggravate seizure disorder."  The Veteran's seizure medication was increased, and a CPAP machine was ordered.  

In August 2006, the Veteran was admitted to the VA hospital for suicidal ideation with a plan.  He reportedly suffered 2-3 seizures per day.  A nurse observed a brief seizure episode that lasted about one minute.  She observed that the Veteran's head dropped slightly and he appeared confused, but there was no tonic clonic.  Another brief seizure was observed two days later - the Veteran leaned over his chair and "though he never really lost consciousness was not coherent for approximately five minutes."  He was not incontinent and no tonic clonic movement was noted, but his eyes teared and his right arm was tremulous.  

In June 2006, the Veteran underwent a neuropsychological evaluation for his seizures at Barrow Neurological Institute (BNI).  He reported that he had been struck on the head in 1958.  Dr. RM noted that the records indicated a "post traumatic" causes for the possible seizures, but stated that no trauma was mentioned to have preceded the onset of these spells.  The Veteran related that he had been having seizures for 10 years.  They had gradually resolved with medication and he remained spell free until July 2005, when they recurred.  They were different than the spells he had previously.  The doctor observed a spell during the session.  Approximately one year before the spells returned, he started having memory problems and noticed a change in his personality.  He developed symptoms of depression at about the same time.  The Veteran also complained of weakness, numbness, tingling sensation, tremors, headaches, unsteadiness, and language problems.  He denied transient paralysis.  He had a history of balance problems, which Dr. RM attributed to orthostasis and probable neuropathy.  The assessment was "spells, diagnosis undetermined."  The doctor noted that "a number of features of his spells and spell witnessed in the office today are suspicious of non-epileptic events, though I am unable to completely rule out possibility of co-existing partial complex seizures."  She opined that "the likelihood of him having partial seizures is quite low."  She recommended inpatient EEG monitoring.  The doctor informed the Veteran that non-epileptic events are unlikely to improve or resolve with anticonvulsant medication, and that treatment approaches would include psychotherapy to eliminate his stressors that precipitated these events and developing alternate coping mechanisms to stressors.  The doctor recommended that the anticonvulsant medication be discontinued.

The Veteran was seen for follow-up at BNI in September 2006, at which it was noted that seven spells had been captured during EEG monitoring and all were non-epileptic.  Neuropsychological testing conducted indicated a broad range of deficits consistent with a diagnosis of dementia.  The Veteran reported that the spells initially went away after stopping the anticonvulsants, but they had returned.   He denied having stressors in his life, although "his wife brought up the issue that his PTSD has relapsed and he has been dealing with it a great deal."  The assessment was non-epileptic events.  Dr. RM wrote "[w]hile it is not clear that he has major stressors in his life, the resurgence of his PTSD symptoms may be contributing to the evolution of the non-epileptic events.  PTSD is often associated with non-epileptic events in Veterans."  She suggested that psychotherapy might help his symptoms.
 
A September 2006 VA neurology note indicates that the Veteran's seizures had returned and were longer and more frequent.  The assessment was "events possibly not epileptic."  In October 2006, a VA psychiatrist noted that the seizures "may be a type of anxiety reaction associated with PTSD."  The Veteran's anxiety medication was increased.

A November 2006 mental health note shows that the Veteran continued to have 2-3 seizures every night.  The increased anxiety medication apparently did not help.  The clinician wrote "[the Veteran] verbalizes understanding that it could be a protective mechanism to help patient when he is being overloaded with anxiety."  
 
In January 2007, the Veteran reported that his seizures were occurring more often.  In February 2007, a neurologist noted the BNI diagnosis of non-epileptic events and suggested that the Veteran use counting to deflect an episode of staring and tilting.

An August 2007 VA mental health treatment note shows that the Veteran continued to have "seizures," but much less frequently.  He also continued to have significant PTSD symptoms, although his depression and sleep had improved a bit.  

An October 2007 mental health treatment note shows that the Veteran reported being "increasingly depressed."  The impression included depressive disorder secondary to medical conditions, dementia not otherwise specified, and PTSD.  The psychiatrist noted that there were numerous contributors to the depression, such as organic factors related to the seizure disorder.  The dementia was also "multifactorial . . . seizure related perhaps in particular."  An October 2007 internal medicine note contains a diagnosis of "?transient alterations (not seizure) secondary to [dementia]."  The Veteran's PTSD was noted to be chronic and severe.

In March 2008, the Veteran reported seizure-like activities during the day that he classified as flashbacks.  

VA mental health records dated from 2008 through 2010 contain a diagnosis of dementia with lewy bodies (DLB) versus Alzheimer's.  During this time period, the Veteran continued to have several seizures each week, as well as significant PTSD symptoms.

In April 2010, the question of service connection for a head injury resulting in seizure disorder was remanded for a VA neurological examination and a medical opinion regarding any nexus to service or service-connected PTSD.  

An epilepsy and narcolepsy examination was performed in September 2010.  The Veteran reported a 10-year history of episodic loss of consciousness occurring about 2-5 times per day, lasting about 20-45 seconds and up to a minute on rare occasions.  These spells occurred when he was sitting.  He was no longer on anticonvulsants, as they had no effect on his spells.  He reported daily non-threatening hallucinations for the past 4-5 years, sleep disturbance, and progressive decline in short-term memory.  The examiner noted that the Veteran was an inpatient at the Phoenix VAMC in August 2010, at which time a neurologist suspected DLB as a cause of syncope, dementia, and parkinsonism.  Prior medical history included a concussion in 1957.  

The examiner provided a negative opinion regarding direct service connection.  The examiner diagnosed DLB, with seizures noted as an associated problem.  He stated that fluctuations in alertness, visual hallucination, dementia, and parkinsonism are the cardinal features of DLB.  He determined that the Veteran's spells are "most likely" fluctuations in alertness secondary to DLB.  The examiner opined that the Veteran's seizure disorder is less likely as not caused by or a result of military service and PTSD.  He explained that the absence of EEG abnormalities that are consistent with epilepsy or with seizures during his hospitalization at BNI excludes the possibility of seizures, especially where there is an alternative diagnosis that can explain the parkinsonism, memory loss, visual hallucinations, and fluctuations in alertness.  

However, this opinion is inadequate.  The examiner merely stated that the Veteran does not have a seizure disorder, but that he has DLB, without then opining as to whether there is a relationship between DLB and the Veteran's service, to include his history of a concussion, or whether DLB is caused or aggravated by his service-connected PTSD.  Furthermore, the examiner relied in particular on the September 2006 treatment record from BNI.  However, that record indicates that the Veteran's non-epileptic seizure disorder and PTSD could be interrelated.  

The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.   Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, an opinion is warranted addressing whether the Veteran's non-epileptic seizure disorder is secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

Accordingly, the case is REMANDED for the following action:

1. Return the September 2010 VA epilepsy and narcolepsy examination report to the examiner who conducted it.  The examiner should closely review the entire record and prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's DLB was caused or aggravated by the concussion during military service or by the service-connected PTSD; any role of PTSD must be specifically discussed.  Aggravation means worsened beyond the natural progression of the disease.  

The examiner should specifically comment on the September 2006 treatment record from BNI, as well as the June 2005, October 2006, and November 2006 VA treatment records, which indicate that the Veteran's seizure disorder may be related to a psychiatric disability.

If the examiner is not available, any other VA neurologist can provide the opinions.  A complete rationale must be provided for all opinions.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


